Title: To John Adams from C. W. F. Dumas, 7 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur

ca. 7 fevrier 1781



J’ai l’honorée vôtre du 6e. et j’y répondrai à loisir un autre jour. Je vous dirai seulement que je suis bien faché que vous n’ayiez pas les Pouvoirs dont vous parlez, et, qu’il me paroît nécessaire de demander ces Pouvoirs au C—— pour vous sans perte de temps. Il ne s’agit pas de traiter avec cette Rep. seule, ni avec elle la premiere mais avec la Russie, et par elle avec les autres Alliés. Cela aura probablement une grande connexion avec vos Pouvoirs que vous m’avez montrés à Amsterdam: car cela pourra y conduire. Ainsi ne perdons pas du temps. Ecrivons au C—— pour qu’il vous munisse de nouveaux Pouvoirs outre ceux que vous avez déjà, et propres à produire aux Puissces. de la quadruple Alliance.
Je m’expliquerai mieux dans 2 ou 3 jours.
Je suis, Monsieur avec beaucoup de respect Votre très humble & très obeisst. serviteur

Dumas


Voici les Lettres pour Mr. Lawrens. Je ne crois pas qu’il recouvre sitôt sa liberté. D’ailleurs ses Pleinpouvoirs sont au fond de la mer, et ne s’adressoient qu’a cette Rep.
J’écris fort à la hâte.

